Dissenting Opinion.
Todd, J.
I think since the change of the law allowing intervenors to bond property sequestered in tbeir possession, and the law directing sequestration and other bonds for conservatory writs to he made payable to the clerk for the benefit of all parties intended, that an intervenor in such case can interpose all objections to the legality or sufficiency of the bond and to the regularity of the proceedings under which his property Has been seized that the defendant himself could do.
I therefore dissent.